18-13374-mew         Doc 37       Filed 11/07/18    Entered 11/07/18 13:05:14      Main Document
                                                   Pg 1 of 2


 IN THE UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


 -----------------------------------X

 In re:                                                   :      Chapter 11

 AEGEAN MARINE PETROLEUM NETWORK                                 Case No. 18-13374 (MEW)
 INC., et al.,1                                           :

 Debtors.                                                        (Jointly Administered)
                                                          :
 -----------------------------------X

                            MOTION FOR ADMISSION, PRO HAC VICE

          I, Clark T. Whitmore, Esquire, of the law firm Maslon LLP, 90 South Seventh Street,

 Minneapolis, MN 55402, request admission pro hac vice before the Honorable Michael E.

 Wiles, to represent U.S. Bank National Association, in its capacity as indenture trustee under that

 certain Indenture dated December 19, 2016, for those certain Senior Notes, issued by Aegean

 Marine Petroleum Network, Inc. in the above-referenced case.

          I certify that I am a member in good standing of the bar in the State of Minnesota and

 the bar of the U.S. District Court for the District of Minnesota. In addition, I am admitted,

 practicing and in good standing as a member of the bar of the State of Oregon and the United

 States District Court of the Western District of Wisconsin.

          I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.


 1
     Due to the large numbers of Debtors in these chapter 11 cases, for which the Debtors have
 requested joint administration, a complete list of the Debtors and the last four digits of their tax
 identification, registration, or like numbers is not provided herein. A complete list of such
 information may be obtained on the website of the Debtors’ proposed claims and noticing agent
 at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s
 principal place of business and the Debtors’ service address in these chapter 11 cases is 52
 Vanderbilt Avenue, Suite 1405, New York, New York, 10017.


 17047153.1
 214863-82000
18-13374-mew    Doc 37     Filed 11/07/18    Entered 11/07/18 13:05:14     Main Document
                                            Pg 2 of 2


 Dated: November 7, 2018                    /s/ Clark T. Whitmore___________________
                                            Clark T. Whitmore, Esq. (MN Atty. #181699)
                                            Maslon LLP
                                            90 South Seventh Street, Suite 3300
                                            Minneapolis, MN 55402
                                            Telephone:     612-672-8335
                                            Facsimile:     612-642-8335
                                            E-mail:        clark.whitmore@maslon.com




                                              2
 17047153.1
 214863-82000
